Title: To John Adams from Francis Henderson, 3 January 1822
From: Henderson, Francis
To: Adams, John


				
					Sir,
					Newport,—Rhode Island: 3d. January, 1822.
				
				As I am a stranger to you, the subject matter of this letter must be my excuse for using the freedom of addressing you.In 1795 I married the orphan daughter and only child of the late Lieut. Colo. John Laurens of South Carolina, by whom I have one child living,—a Son,—now of age and with me, having finished his Education at the University of Edinburgh.Being engaged, since my Son’s arrival from Europe, in bringing to a close the pecuniary Concerns of Myself and Family; and among other things, the balance of our claim on the United States, arising from Resolutions of Congress, passed on the 1st. of March 1785, in favor of Colo. Laurens’s orphan child;—We are in the belief,—concurred in by judicious friends,—when the Accounting Officers of the Treasury adjusted in September 1790, the accounts growing out of these Resolutions, they did not state Colo. Laurens’s Ministerial Account, conformable to the tenor of the last Resolve, touching his Pay as Special Minister to France. I herewith enclose a certified copy of the Memorial of the Honble. Henry Laurens, on behalf of his Grand-daughter, to Congress in 1784, with the Report of their Committee thereon in February 1785; marked A;—and in the printed Journals of the Old Congress, will be found, under date of the 1st March 1785, the unanimous resolutions of that Body; of which also enclosed is a copy; marked B; all of which I request you will be good enough to peruse.The construction of Myself, family and friends, of the above mentioned Resolve, is,—that Colo. Laurens’s Heirs and Representatives are entitled to be placed on the same footing with the Minister’s Plenipotentiary of the United States at Foreign Courts, at the time he was Special Minister to France. By a Document furnished me at the Treasury Department of the United States, endorsed—“Statement of Salaries and Expences of Foreign Ministers &ca.,” Yourself, Doctor Franklin, Henry Laurens & others, received their Salary and Expences; but in Colo. Laurens’s Ministerial Account, credit has, hitherto only been given by the accounting officers for his Salary and nothing allowed for his Expences. This Statement, as you will observe by the date of the Register’s letter to the Comptroller, was furnished in June 1790, previous to the adjustment of Colo. Laurens’s accounts the latter end of September 1790.I am aware, that it would be well to state an account of Colo. Laurens’s Expences, for the purpose of obtaining adequate relief. To do this minutely is impossible, as Colo. Laurens, then young and full of patriotism, disregarding emoluments,—kept no accounts,—received but a small part of his dues, and lived at the expence of his Father;—who deducted Four thousand pounds Sterling out of the portion of his Estate he willed to his Grand-daughter, to reimburse the advances he made her Father in his lifetime, all of which, as his accounts shew, were received by his Son during the period of the Revolutionary War, and part on his Embassy to France, taken up, on his journey to Paris, from Veuve Babut Labouchere & Co. of Nantes. Since my alliance with his daughter, I have also paid nearly £1500—more of his debts left unsatisfied at the time of his death.The testimony I presently have in my power to adduce, is—1st. An authenticated extract of Henry Laurens’s Will, wherein he deducts £4000—out of his Grand-daughter’s portion; of which, also, is a Copy marked C—2dly. A Certificate of Colo. Laurens’s Secretary of Legation, Major William Jackson of Philadelphia;—of which enclosed is a Copy marked D—Lastly—The before mentioned Treasury document, of which herewith is a copy marked E; shewing that the Ministers of the United States in Europe, at the time Colo. Laurens was a Special Minister, received as Pay the same amount of Salary allowed Him and their Expences besides; in consequence of which we claim to be placed on the same footing, agreeable to the terms of the Last Resolve, on the 1st. of March 1785.From the above Documents Colo. Laurens’s Ministerial expences, although they cannot be detailed, may be equitably ascertained: But to strengthen our just claim; as you, Venerable Sir, were a cotemporary Minister with Colo. Laurens in Europe, and knowing to the important services he, at all hazards, then rendered his Country, as well as before and afterwards;—you will confer a favor on Myself and family, which shall be highly valued, by your sending me, with your answer to this letter returning the documents now enclosed, a Certificate expressing your sentiments of our Rights under that Resolve, with such other information as you may deem useful and proper; as well as affording us your countenance and Support, as one of the few surviving Fathers of the Country, in obtaining our   dues; so as to compensate in some measure for the £4000—retained by Henry Laurens, and for the £1500—and upwards paid by Myself;—all expended by Colo. Laurens in support of his Stations as an Officer and Minister of the United States. I have the honor to be with very great respect and consideration, / Sir, / Your Obedient Humble Servant
				
					Fras: Henderson
				
				
					As I shall shortly leave this for the Southward; your early answer will be esteemed an additional favor.P.S—In settling with the Executors of Henry Laurens the affairs of my Family, the Certificate, of which a copy is also enclosed, marked F—, was received from the now President Mr. Monroe, and I also received from the late Vice President Gerry and several others, who voted the Resolutions in March 1785, Certificates of a similar tendency, to facilitate a settlement with the Exors, touching the Monies paid by the United States under these Resolutions to Henry Laurens for the use of his Grand-daughter.
				
			